Title: To George Washington from Ensign Henry Hamilton, 16 May 1780
From: Hamilton, Henry
To: Washington, George



Sir
Lancaster [Pa.] 16th May 1780

I had the Honour to write to you three Months Since, in order to Obtain permission, for a Short time, to go into New York.
Hitherto I have had no Answer, thro’ which I am Apprehensive you did not receive my Letter. Notwithstanding I hope this will come safe to hand & meet your Excellency’s favorable Approbation and Answer. As I now Request, that you will be pleased to grant me a parole to go into New York for a few days, to settle my accounts &c. I have the Honour to be your Excellency’s Most Obedient & Most Humble Servt

Heny Hamilton Ensn & Adjutant 17th Infy

